NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 12 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DALIA MORALES-VELASQUEZ,                        No.    12-71076

                Petitioner,                     Agency No. A200-904-588

 v.
                                                MEMORANDUM *
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 8, 2017**

Before:      REINHARDT, LEAVY, and NGUYEN, Circuit Judges.

      Dalia Morales-Velasquez, a native and citizen of Guatemala, petitions pro se

for review of the Board of Immigration Appeals’ order dismissing her appeal from

an immigration judge’s decision denying her application for withholding of

removal and protection under the Convention Against Torture (“CAT”). We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings and review de novo questions of law. Wakkary v.

Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We grant the petition for review and

remand.

      In denying Morales-Velasquez’s withholding of removal claim the agency

found she failed to establish Guatemalan authorities would have been unwilling or

unable to control her persecutors because she did not report the abuse and failed to

establish that doing so would have been futile or would have subjected her to

further abuse. Further in reaching its conclusion as to whether the Guatemalan

government was unwilling or unable to control Morales-Velasquez’s persecutors,

the agency did not have the benefit of our decision in Bringas-Rodriguez v.

Sessions, 850 F.3d 1051 (9th Cir. 2017) (en banc).

      In denying Morales-Velasquez’s claims, the agency also relied on a

relocation finding. Substantial evidence does not support the agency’s relocation

determination, where Morales-Velasquez testified her abuser followed her from the

United States to Guatemala, beat her, repeatedly raped her, and threatened to kill

her for leaving without his permission. See Mashiri v. Ashcroft, 383 F.3d 1112,

1123 (9th Cir. 2004) (agency finding that relocation would be safe and reasonable

not supported in light of substantial evidence of threats of violence).

      Thus, we grant the petition for review and remand Morales-Velasquez’s


                                          2                                   12-71076
withholding of removal and CAT claims for further analysis consistent with this

disposition. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                        3                                  12-71076